Citation Nr: 1804065	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye condition (claimed as diabetic retinopathy and macular edema), as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.

6.  Entitlement to service connection for cirrhosis of liver, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1966 to May 1968, to include service in the Republic of Korea.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

Additional evidence (i.e. VA and private medical records and a buddy statement) was received following the November 2014 substantive appeal and following certification of the case to the Board in May 2016.  Section 501 of the Camp Lejeune Act of 2012 provides an automatic waiver of evidence submitted by a Veteran or his or her representative with or after a Substantive Appeal received on or after February 2, 2013.  As the Veteran's VA Form 9 was received in November 2014, and the VA medical records are essentially duplicative of evidence previously of record, the Board may consider such evidence without requiring a waiver of AOJ consideration.  See 38 U.S.C. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran did not serve in a unit stationed in the Korean Demilitarized Zone (DMZ) from April 1, 1968 and August 31, 1971, or otherwise demonstrate actual exposure to an herbicide agent during active service, to include in the Republic of Korea.  

2.  Diabetes mellitus did not manifest in service or to a compensable degree within one year of separation from active service, and is otherwise unrelated to service.

3.  The Veteran's bilateral eye disorder, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction and cirrhosis of the liver were not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for eyes, as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for erectile dysfunction, as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for service connection for cirrhosis of the liver, as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes, a bilateral eye disorder, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction and cirrhosis of the liver.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include diabetes mellitus, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, to include the commonly referred herbicide agent, Agent Orange, absent affirmative evidence to establish that the Veteran was not exposed.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. §§ 3.307(a)(6)(iii) (2017).  The Department of Defense has determined that herbicide agents (including Agent Orange) were used along the Korean demilitarized zone (DMZ) from April 1, 1968, to August 31, 1971; Veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iv) (2017).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease, such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309 (e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

Diabetes Mellitus

The Veteran seeks service connection for diabetes due to exposure to Agent Orange while serving in Korea.

The Veteran's military records indicated he served in the Republic of Korea between December 1966 to December 1967, which predated the period of documented use of herbicides in the Korean DMZ.  He did not serve in the Republic of Vietnam.  Therefore, service connection under a presumptive basis pursuant to 38 U.S.C. § 1116 is not for application.  See 38 C.F.R. § 3.309 (e).

The Veteran contends, in his February 2014 notice of disagreement, that the military sprayed herbicide agents prior to April 1, 1968.  However, he has not provided any evidence to support his allegation of direct exposure to herbicides during service.  Furthermore, he has not demonstrated that he is an expert in identifying Agent Orange or that he otherwise has a sound basis for knowing that he was exposed to it.  In other words, the Veteran is not competent to assert that he had direct exposure to herbicide agents in service.  For these reasons, the preponderance of the evidence indicated that the Veteran was not exposed to herbicide agents in service.  

The Veteran's service treatment records, including an April 1968 separation examination, do not contain a diagnosis of diabetes mellitus.  The earliest medical record showing a diagnosis for diabetes mellitus is dated in March 1976; nine years after service.  Significantly, the medical record showed that he was hospitalized as a "brand new diabetic."  Other private treatment records indicated that the Veteran's diabetes mellitus was diagnosed sometime between 1971 and 1986, based on his reported medical history.

At the August 2017 hearing, the Veteran testified he was diagnosed initially in 1969, within one year after service.  He indicated that at one point in 1969 he experienced weakness and bad eyesight.  He recalls that when he went to the hospital his sugars were over 500 and he was diagnosed with diabetes.  The Veteran also reported that he was unable to obtain any medical records from the private treating hospital (Spartanburg Hospital) because it had since closed.  He also testified that he had submitted all of his records from Spartanburg Regional Hospital.  His spouse testified that she knew him starting in 1972 and that she became aware of his diabetic condition in or around 1975.  She recalled that the Veteran was on insulin when she met him.  

The Veteran's brother, J.G., submitted a statement in support of an initial diagnosis in 1969.  J.G. wrote that he recalled the Veteran was diagnosed with diabetes in 1969, and that their family was surprised because they had, and have always had, a negative family history of diabetes.

The Board has considered the testimonies of the Veteran and his spouse, in addition to the statement submitted by his brother.  While the Veteran, his spouse, and his brother are competent to report observable symptoms, they have not demonstrated the education or training to determine a diagnosis of a complex medical condition, such as diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, in the absence of any medical records showing otherwise, the Board finds the March 1976 medical record of an initial diagnosis of diabetes more persuasive and probative.  The Board also notes that private medical records dated in May 2009 show that the Veteran reported a family history of diabetes, and specifically his aunt.  This contradicts the statement provided by J.G., which makes his statement somewhat less probative.  The medical documentation showing an initial diagnosis of diabetes in 1976 is more probative than the witnesses' recollections of events reportedly occurring almost 40 years ago.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309 (2017). 

The preponderance of the evidence of record also does not support the claim for service connection for diabetes on a direct basis.  The basis of the Veteran's claim is his reported exposure to Agent Orange in service.  However, as noted above, the preponderance of the evidence indicated that the Veteran was not exposed to an herbicide agent during service.  In the absence of any probative evidence establishing that the Veteran's diabetes mellitus is otherwise etiologically related to service, service connection is also not warranted on a direct basis. 38 C.F.R. § 3.303 (2017).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and service connection for diabetes mellitus, to include as due to exposure to herbicide agents, is not warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Bilateral Eye Condition, Peripheral Neuropathy of the Bilateral Lower and Upper extremities, Erectile Dysfunction, and Cirrhosis of the Liver

At the August 2017 hearing, the Veteran asserted that the conditions noted above are all caused by his diabetes mellitus.  He does not contend, nor does the evidence show, that these conditions had onset in or are directly related to service.  Thus, the Board will examine these claims on a secondary service connection basis, pursuant to 38 C.F.R. § 3.310(a).  

Service treatment records showed no complaints or treatments relating to the eyes, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction, and cirrhosis of the liver.  Post-service VA and private medical treatment records reflect current diagnoses for these disabilities and indicate a diabetes mellitus etiology.  There is no competent evidence relating these disabilities to service.   

The Board has determined that service connection for diabetes mellitus is not warranted.  As a result, secondary service connection is not possible for a bilateral eye condition (diabetic retinopathy and macular edema), peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction, and cirrhosis of the liver disabilities.  See 38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  There are no additional service connection theories to consider, based on the Veteran's contentions.

The preponderance of the evidence weighs against the claims of service connection for a bilateral eye condition, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction, and cirrhosis of the liver disabilities; consequently, the claims must be denied.  Therefore, the benefit of the doubt rule does not apply and service connection is not warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

Service connection for a bilateral eye condition (claimed as diabetic retinopathy and macular edema), as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.

Service connection for cirrhosis of liver, to include as secondary to diabetes mellitus, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


